Order issued: October           , 2012




                                           In The
                                    (Court of Appeals
                             Nift11 District of Texas at Elallas
                                         No. 05-12-00848-CV


    LUCKY MERK, LLC D/B/A GREENVILLE BAR & GRILL, ET AL., Appellants
                                                 V.
              GREENVILLE LANDMARK VENTURE, LTD., ET AL, Appellees

                         On Appeal from the County Court at Law No. 4
                                     Dallas County, Texas
                              Trial Court Cause No. 10-02411-D

                                             ORDER
          We DENY appellees' October 5, 2012 motion for rehearing of their motion to dismiss the

appeal.